Sn the Auited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 19-0898V
UNPUBLISHED
ANTHONY STEFANO, Chief Special Master Corcoran
Petitioner, Filed: January 12, 2021
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Lisa Annette Roquemore, Law Office of Lisa A. Roguemore, Rancho Santa Margarita,
CA, for petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION’

On June 19, 2019, Anthony Stefano filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.? (the
“Vaccine Act’). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA’”) which meets the definition for a Table SIRVA Injury after
receiving the influenza vaccine on October 22, 2017. Petition at 4; Stipulation, filed at Jan.
12, 2021, |¥ 1-2, 4. Petitioner further alleges he received the vaccination in the United
States, that he suffered the residual effects of his injury for more than six months, and
that neither he nor any other party has filed a civil action or received an award for his
injury. Petition at 4-5; Stipulation at J§ 3-5. “Respondent denies that [P]etitioner sustained
a SIRVA Table injury; denies that the vaccine caused [Petitioner's alleged shoulder
injury, or any other injury; and denies that his current condition is a sequelae of a vaccine-
related injury.” Stipulation at {| 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on January 12, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $80,000.00 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.°

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

° Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
Case 1:19-vv-00898-UNJ Document 39 Filed 01/12/21 Page 1 of 6

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

ANTHONY STEFANO,

Petitioner, No. 19-898V

Chief Special Master Corcoran

Vv. SPU
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION
The parties hereby stipulate to the following matters:
1. Anthony Stefano (“petitioner”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program’). The petition seeks compensation for an injury allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the ““Table”), 42

C.F.R. § 100.3(a).

2. On October 22, 2017, petitioner received a flu vaccine in his left deltoid.
3. The vaccine was administered in the United States.
4, Petitioner alleges that he sustained a shoulder injury related to vaccine

administration (“SIRVA”) within the time period set forth in the Table, or in the alternative, that
his alleged shoulder injury was caused by the vaccine. He further alleges that he experienced the
residual effects of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of his alleged condition.

1 of 6
Case 1:19-vv-00898-UNJ Document 39 Filed 01/12/21 Page 2 of 6

6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner’s alleged shoulder injury, or any other injury; and denies that his current
condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue a
lump sum of $80,000.00 in the form of a check payable to petitioner. This lump sum represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.
2 of 6
Case 1:19-vv-00898-UNJ Document 39 Filed 01/12/21 Page 3 of 6

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs,
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or
in any way growing out of, any and all known or unknown, suspected or unsuspected personal
injuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine
administered on October 22, 2017, as alleged in a Petition filed on June 19, 2019, in the United
States Court of Federal Claims as petition No. 19-898V.

14, ‘If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and

3 of 6
Case 1:19-vv-00898-UNJ Document 39 Filed 01/12/21 Page 4 of 6

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that any vaccines caused petitioner’s alleged shoulder
injury, or any other injury or his current condition.

18. All rights and obligations of petitioner shall apply equally to petitioner’s heirs,

executors, administrators, successors, and/or assigns.

END OF STIPULATION

4of 6
Case 1:19-vv-00898-UNJ Document 39 Filed 01/12/21 Page 5 of 6

Respectfully submitted,

PETITIONER:

Cr Sf

ANTHONY STEFANO

ATTORNEY OF RECORD FOR
PETITIONER:

 

 
   
 

LISA A. ROQUEMORE

aw Office of Lisa A.

3002¥ Tomas Strect, Suite 300
Rancho Santa Margarita, Ca. 92688
(949) 622-5572

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale P. Mishler, DHSc, APRN, for

 

TAMARA OVERBY

Acting Director, Division of

Injury Compensation Programs
Healthcare Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 08-N146B
Rockville, MD 20857

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

abedddvard Ceca

GAFHARINE-E-REEVES yoaneie LU Pepe wan

Putryyg Deputy Director

5 of 6

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

\e hea He ie@ Durer
Peck (¥Co% W\W—

JULIA M, COLLISON

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-0102

 
Case 1:19-vv-00898-UNJ Document 39 Filed 01/12/21 Page 6 of 6

Dated: 0} Irfzoz

6 of 6